                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION


Koppers Performance Chemicals, Inc. f/k/a    )           Case No.: 2:20-cv-2017-RMG
Osmose Wood Preserving Co. of America,       )
Inc. f/k/a Osmose Wood Preserving, Inc.      )
f/k/a Osmose, Inc.,                          )
                                             )
                                 Plaintiffs, )
                                             )
                     v.                      )
                                             )
The Travelers Indemnity Company;             )
Argonaut-Midwest Insurance Company d/b/a )
Argo Group; Insurance Company of North       )              FOURTH AMENDED
America d/b/a Chubb; Indemnity Insurance     )             SCHEDULING ORDER
Company of North America d/b/a Chubb;        )
Pacific Employers Insurance Company d/b/a )
Chubb; and Ace American Insurance            )
Company d/b/a Chubb,                         )
                                             )
                                             )
                               Defendants. )

  1. Rule 26(f) Conference: A conference of the parties pursuant to Fed. R. Civ. P. 26(f) was
     held on August 11, 2020.

  2. Rule 26(a)(1) Initial Disclosures: On September 8, 2020, the required initial disclosures
     under Fed. R. Civ. P. 26(a)(1) were made.

  3. Rule 26(f) Report: On September 2, 2020, the parties filed a Fed. R. Civ. P. 26(f) Report
     in the form attached to this order.

  4. Mediation: See separate Order.

  5. Expert Disclosures: Parties shall file and serve a document identifying by full name,
     address, and telephone number each person whom they expect to call as an expert at trial
     and certifying that a written report prepared and signed by the expert including all
     information required by Fed. R. Civ. P. 26(a)(2)(B) has been disclosed to the parties by the
     following dates:
            Plaintiff:            May 26, 2021
            Defendants:           June 26, 2021
   6. Records Custodian Witnesses: Counsel shall file and serve affidavits of records custodian
      witnesses proposed to be presented by affidavit at trial no later than October 22, 2021.
      Objections to such affidavits must be made within 14 days after the service of the
      disclosures. See Fed. R. Evid. 803(6), 902(11), or 902(12) and Local Civil Rule
      16.02(D)(3) (D.S.C.).

   7. Discovery: Discovery shall be completed no later than October 28, 2021. All discovery
      requests shall be served in time for the responses thereto to be served by this date. De bene
      esse depositions must be completed by the discovery deadline. No motions relating to
      discovery shall be filed until counsel have consulted and attempted to resolve the matter as
      required by Local Civil Rule 7.02 (D.S.C.).

   8. Motions in Limine: Motions in limine must be filed no later than fifteen (15) business
      days prior to jury selection.

   9. Dispositive Motions and Daubert Motions: All dispositive motions and Daubert motions
      shall be filed on or before December 1, 2021.

   10. Pretrial Disclosures: No later than twenty-one (21) days prior to jury selection the parties
       shall file and exchange Fed. R. Civ. P. 26(a)(3) pretrial disclosures. Within fourteen (14)
       days thereafter, a party shall file and exchange Fed. R. Civ. P. 26(a)(3) objections, any
       objections to use of a deposition designated by another party, and any deposition counter-
       designations under Fed. R. Civ. P. 32(a)(4).

   11. Pretrial Briefs: Parties shall furnish the Court and serve pretrial briefs five (5) business
       days prior to the date set for jury selection. (Local Civil Rule 26.05 (D.S.C.)). Attorneys
       shall meet at least five (5) business days prior to the date set for submission of pretrial
       briefs for the purpose of exchanging and marking all exhibits. See Local Civil Rule 26.07
       (D.S.C.).

   12. Jury Selection and Trial: This case is subject to being called for jury selection and/or trial
       on or after March 1, 2022.


NO FURTHER EXTENSIONS WILL BE GRANTED ABSENT A CONFERENCE WITH
THE COURT.


                                                     s/ Richard M. Gergel
                                                     Richard M. Gergel
                                                     United States District Judge


September 3, 2021
Charleston, South Carolina
